Exhibit 10.14

 

The Babcock & Wilcox Company

The Executive Incentive Compensation Plan

•              •               •              •              •     
         •              •              • 
             •              •               •              •

LOGO [g155797g18p85.jpg]

Amended & Restated as of February 22, 2011

 



 



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE 1 – PURPOSE

     1   

ARTICLE 2 – DEFINITIONS

     1   

(a)

  

Affiliated Company

     1   

(b)

  

Award Opportunity

     1   

(c)

  

Board

     1   

(d)

  

Code

     1   

(e)

  

Committee

     1   

(f)

  

Company

     1   

(g)

  

Consolidated Balance Sheet

     1   

(h)

  

Consolidated Financial Statements

     1   

(i)

  

Covered Employee

     1   

(j)

  

Economic Value Added

     1   

(k)

  

Employee

     1   

(l)

  

Equity

     1   

(m)

  

Final Award

     1   

(n)

  

Participant

     2   

(o)

  

Plan

     2   

(p)

  

Qualified Performance-Based Award

     2   

(q)

  

Salary

     2   

(r)

  

Subsidiary

     2   

(s)

  

Target Incentive Award

     2   

ARTICLE 3 – UNFUNDED STATUS OF THE PLAN

     2   

ARTICLE 4 – ADMINISTRATION OF THE PLAN

     2   

ARTICLE 5 – ELIGIBILITY AND PARTICIPATION

     2   

ARTICLE 6 – AWARD DETERMINATION

     2   

(a)

  

Performance Measures and Performance Goals

     2   

(b)

  

Award Opportunities

     3   

(c)

  

Adjustment of Performance Goals and Award Opportunities

     3   

(d)

  

Final Award Determinations

     3   

(e)

  

Award Limit

     3   

(f)

  

Threshold Levels of Performance

     3   

ARTICLE 7 – PAYMENT OF AWARDS

     4   

ARTICLE 8 – QUALIFIED PERFORMANCE-BASED AWARDS

     4   

(a)

  

Applicability of Article 8

     4   

(b)

  

Establishment of Award Opportunities

     4   

(c)

  

Components of Award Opportunities

     4   

(d)

  

No Adjustment of Performance Goals or Award Opportunities

     4   

ARTICLE 9 – LIMITATIONS

     5   

ARTICLE 10 – CLAWBACK PROVISIONS

     5   

ARTICLE 11 – AMENDMENT, SUSPENSION, TERMINATION, OR ALTERATION OF THE PLAN

     5   

ARTICLE 12 – COMMENCEMENT OF AWARDS

     5   

 

i



--------------------------------------------------------------------------------

Article 1 – Purpose

The purpose of the plan is to make provision for the payment of supplemental
compensation to managerial and other key Employees who contribute materially to
the success of the Company or one or more of its Subsidiary or Affiliated
Companies, thereby affording them an incentive for and a means of participating
in that success.

Article 2 – Definitions

For the purpose of the Plan, the following definitions shall be applicable:

(a) Affiliated Company. Any corporation, joint venture, or other legal entity in
which The Babcock & Wilcox Company , directly or indirectly, through one or more
Subsidiaries, owns less than fifty percent (50%) but at least twenty percent
(20%) of its voting control.

(b) Award Opportunity. The various levels of incentive award payouts which a
Participant may earn under the Plan, as established by the Committee pursuant to
Sections 6(a), 6(b) and 8(b) herein.

(c) Board. The Board of Directors of The Babcock & Wilcox Company.

(d) Code. “Code” means the Internal Revenue Code of 1986, as amended.

(e) Committee. “Committee” means the Compensation Committee of the Board of
Directors. The Committee shall be constituted so as to permit the Program to
comply with the exemptive provisions of Section 16 of the Securities Exchange
Act of 1934, and the rules promulgated thereunder, and the rules and regulations
approved by national securities exchanges.

(f) Company. “Company” means The Babcock & Wilcox Company, a Delaware
corporation (or any successor thereto).

(g) Consolidated Balance Sheet With respect to each fiscal year of the Company,
the Consolidated Balance Sheet included in the Company’s Consolidated Financial
Statements for such year, as certified by the Company’s independent public
accountants, and set forth in the Company’s Annual Report on Form 10-K filed
with the Securities and Exchange Commission.

(h) Consolidated Financial Statements. With respect to each fiscal year of the
Company, the Company’s Consolidated Balance Sheet and Consolidated Statement of
Income and Retained Earnings for such year.

(i) Covered Employee. A Participant who is one of the group of “covered
employees,” as defined in the Regulations promulgated under Code
Section 162(m)(3) or who the Committee determines is likely to become one of the
group of “covered employees” as defined under Code Section 162(m).

(j) Economic Value Added. Economic Value Added, with respect to each fiscal year
of the Company, is defined as net operating profit after tax minus the product
of capital and the cost of capital.

(k) Employee. Any person who is regularly employed by the Company or any of its
Subsidiary or Affiliated Companies on a full-time salaried basis, including any
Employee who also is an officer or director of the Company or of any of its
Subsidiary or Affiliated Companies.

(l) Equity. Total stockholders’ equity as reported in the Company’s Consolidated
Balance Sheet.

(m) Final Award. The actual award earned during a plan year by a Participant, as
determined by the Committee following the end of a plan year; provided
Participant is still an Employee when payment is to be made pursuant to Article
7 herein.

 

1



--------------------------------------------------------------------------------

(n) Participant. An Employee who has received an Award Opportunity.

(o) Plan. The Executive Incentive Compensation Plan of The Babcock & Wilcox
Company.

(p) Qualified Performance-Based Award. An award or portion of an award granted
to a Covered Employee that is intended to satisfy the requirements for
“qualified performance-based compensation” under Code Section 162(m).

(q) Salary. The annual basic compensation earned during a plan year (including
any portion which may have been deferred).

(r) Subsidiary. Any corporation, joint venture or other legal entity in which
the Company, directly or indirectly, owns more than fifty percent (50%) of its
voting control.

(s) Target Incentive Award. The award to be paid to Participants when the
Company meets “targeted” performance results, as established by the Committee.

Article 3 – Unfunded Status of the Plan

(a) Each Final Award shall be paid from the general funds of the Participant’s
employer. The entire expense of administering the Plan shall be borne by the
Company. .

(b) No special or separate funds shall be established, or other segregation of
assets made to execute payment of Final Awards. No Employee, or other person,
shall have, under any circumstances, any interest whatsoever, vested or
contingent, in any particular property or asset of the Company or any Subsidiary
or Affiliated Company by virtue of any Final Award.

Article 4 – Administration of the Plan

Full power and authority to construe, interpret and administer the Plan shall be
vested in the Committee. A determination by the Committee in carrying out or
administering the Plan shall be final and binding for all purposes and upon all
interested persons, their heirs, and personal representative(s). Except as
prohibited by applicable law or limited by Article 8 herein, the Committee may
delegate to the Chief Executive Officer and to executive officers of the Company
its duties under this Plan pursuant to such conditions or limitations as the
Committee may establish.

Article 5 – Eligibility and Participation

All Employees are eligible for participation in the Plan. Actual participation
in the Plan shall be based upon recommendations by the Chief Executive Officer
of the Company, subject to approval by the Committee. The Chief Executive
Officer of the Company shall automatically participate in the Plan.

Article 6 – Award Determination

 

(a) Performance Measures and Performance Goals.

For each plan year, the Committee shall select performance measures and shall
establish performance goals for that plan year. Except as provided in Article 8
herein, the performance measures may be based on any combination of corporate,
segment, group, subsidiary, divisional, and/or individual goals.

For each plan year, the Committee shall establish ranges of performance goals
which will correspond to various levels of Award Opportunities. Each performance
goal range shall include a level of performance at which one hundred percent
(100%) of the Target Incentive Award shall be earned. In addition, each range
shall include levels of performance above and below the one hundred percent
(100%) performance level.

 

2



--------------------------------------------------------------------------------

After the performance goals are established, the Committee will align the
achievement of the performance goals with the Award Opportunities (as described
in Article 6(b) herein), such that the level of achievement of the
pre-established performance goals at the end of the plan year will determine the
Final Awards. Except as provided in Article 8 herein, the Committee shall have
the authority to exercise subjective discretion in the determination of Final
Awards, and the authority to delegate the ability to exercise subjective
discretion in this respect.

 

(b) Award Opportunities.

For each plan year, the Committee shall establish, in writing, Award
Opportunities which correspond to various levels of achievement of the
pre-established performance goals. The established Award Opportunities shall
vary in relation to the job classification of each Participant.

 

(c) Adjustment of Performance Goals and Award Opportunities.

Once established, performance goals normally shall not be changed during the
plan year. However, except as provided in Article 8 herein, if the Committee
determines that external changes or other unanticipated business conditions have
materially affected the fairness of the goals, then the Committee may approve
appropriate adjustments to the performance goals (either up or down) during the
plan year as such goals apply to the Award Opportunities of specified
Participants. In addition, the Committee shall have the authority to reduce or
eliminate the Final Award determinations, based upon any objective or subjective
criteria it deems appropriate.

Notwithstanding any other provision of this Plan, in the event of any change in
Corporate capitalization, such as a stock split, or a corporate transaction,
such as any merger, consolidation, separation, including a spin-off, or other
distribution of stock or property of the Company, any reorganization (whether or
not such reorganization comes within the definition of such term in Code
Section 368), or any partial or complete liquidation of the Company, an
adjustment shall be made in the Award Opportunities and/or the performance
measures or performance goals related to then-current performance periods, as
may be determined to be appropriate and equitable by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights; provided, however,
that subject to Article 8 herein, no such adjustment shall be made to a
Qualified Performance-Based Award where such action would cause the award to no
longer qualify for the exception for “qualified performance-based compensation”
under Code Section 162(m).

 

(d) Final Award Determinations.

At the end of each plan year, Final Awards shall be computed for each
Participant as determined by the Committee. Subject to the terms of Article 8
herein, Final Award amounts may vary above or below the Target Incentive Award,
based on the level of achievement of the pre-established corporate, segment,
group, divisional, and/or individual performance goals.

 

(e) Award Limit.

The Committee may establish guidelines governing the maximum Final Awards that
may be earned by Participants (either in the aggregate, by Employee class, or
among individual Participants) in each plan year. The guidelines may be
expressed as a percentage of goals or financial measures, or such other measures
as the Committee shall from time to time determine; provided, however, that the
maximum payout with respect to a Final Award payable to any one Participant in
connection with performance in any one plan year shall be three million dollars
($3,000,000).

 

(f) Threshold Levels of Performance.

The Committee may establish minimum levels of performance goal achievement,
below which no payouts of Final Awards shall be made to any Participant.

 

3



--------------------------------------------------------------------------------

Article 7 – Payment of Awards

Each and every Final Award shall be payable in a lump sum no later than the
March 15 following the end of the Plan year during which the award is earned, or
as soon as administratively practicable thereafter in the event payment is
delayed due to unforeseeable events.

Article 8 – Qualified Performance-Based Awards

 

(a) Applicability of Article 8.

The provisions of this Article 8 shall apply only to Qualified Performance-Based
Awards. Qualified Performance-Based Awards include only those awards that are
designated by the Committee as Qualified Performance-Based Awards. In the event
of any inconsistencies between this Article 8 and the other Plan provisions as
they pertain to Qualified Performance-Based Awards, the provisions of this
Article 8 shall control.

 

(b) Establishment of Award Opportunities.

Except as provided for by the Committee at the time a Qualified Performance
Based Award is made, Qualified Performance-Based Awards shall be established as
a function of the Covered Employee’s base Salary. As specified by the Committee
at the time the Qualified Performance-Based Award is made, base Salary for this
purpose may be stated as a percentage of the base Salary of a Covered Employee
at the time the performance measures are established, at the time the Final
Award is paid or during the plan year. For each plan year, the Committee shall
establish, in writing, various levels of Final Awards which will be paid with
respect to specified levels of attainment of the pre-established performance
goals.

 

(c) Components of Award Opportunities.

Each Qualified Performance-Based Award shall be based on: (a) the Covered
Employee’s Target Incentive Award; (b) the potential Final Awards corresponding
to various levels of achievement of the pre-established performance goals, as
established by the Committee; and (c) Company, segment, group, subsidiary or
division performance in relation to the pre-established performance goals.
Performance measures which may serve as determinants of Qualified
Performance-Based Awards shall be limited to Cash Flow, Cash Flow Return on
Capital, Cash Flow Return on Assets, Cash Flow Return on Equity, Earnings Per
Share (basic or diluted), Net Income, Operating Income, Return on Assets, Return
on Capital, Return on Equity, Return on Invested Capital, Safety, Share Price,
Total and Relative Shareholder Return and Economic Value Added. At the time the
performance measures are established, the Committee, in a manner consistent with
Code Section 162(m), may specify that such performance measures shall be
adjusted to exclude any negative impact caused by research and development
expenses, acquisition costs, operating expenses from acquired businesses or
corporate transactions, changes in accounting principles and such other unusual,
nonrecurring or extraordinary items specified by the Committee in its sole
discretion. The Committee shall have the right through discretionary downward
adjustments to exclude the positive impact of the aforementioned items and
occurrences.

 

(d) No Adjustment of Performance Goals or Award Opportunities.

In the case of Qualified Performance-Based Awards, each Covered Employee’s Final
Award shall be based exclusively on the Award Opportunity levels established by
the Committee at the time the Qualified Performance-Based Award is made. In
addition, performance goals shall not be changed following their establishment
where such action would cause the award to no longer qualify for the exception
for “qualified performance-based compensation” under Code Section 162(m), and no
payout shall be made when the minimum performance goals are not met or exceeded.
The Committee, however, shall have the discretion to decrease or eliminate the
amount of the Final Award otherwise payable on account of a Qualified
Performance-Based Award. Notwithstanding the above, in the event that changes in
the tax law are made to Code Section 162(m) to permit greater flexibility with
respect to any Qualified Performance-Based Award available under the Plan, the

 

4



--------------------------------------------------------------------------------

Committee, subject to Article 11, may make such adjustments it deems
appropriate, provided that after such adjustment the award would continue to
satisfy the requirement for “qualified performance-based compensation” under
Code Section 162(m).

Article 9 – Limitations

(a) No person shall at any time have any right to a payment hereunder for any
fiscal year, and no person shall have authority to enter into an agreement for
the making of an Award Opportunity or payment of a Final Award or to make any
representation or guarantee with respect thereto.

(b) An employee receiving an Award Opportunity shall have no rights in respect
of such Award Opportunity, except the right to receive payments, subject to the
conditions herein, of such Award Opportunity, which right may not be assigned or
transferred except by will or by the laws of descent and distribution.

(c) Neither the action of the Company in establishing the Plan, nor any action
taken by the Committee under the Plan, nor any provision of the Plan shall be
construed as giving to any person the right to be retained in the employ of the
Company or any of its Subsidiary or Affiliated Companies.

Article 10 – Clawback Provisions

(a) For any Award Opportunity established under this Plan on or after
February 22, 2011, in the event that the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company with any
financial reporting requirement under the U.S. federal securities laws as a
result of fraud (a “Restatement”), the Company will have the right to recover
from each current or former Participant who the Board reasonably determines
knowingly engaged in the fraud (the “Subject Participant”) who earned a Final
Award during the three-year period preceding the date on which the Board or the
Company, as applicable, determines the Company is required to prepare the
Restatement (the “Three-Year Period”) the amount of such Final Award in excess
of what would have been earned by the current or former Subject Participant
under the Restatement.

(b) In the event a Restatement is required, the Board, based upon a
recommendation by the Committee, will (1) review each current and former Subject
Participant’s Final Awards earned under this Plan (for Award Opportunities
established under this Plan on or after February 22, 2011) during the Three-Year
Period and (2) in accordance with Article 10 hereof, with respect to each
current and former Subject Participant, will take reasonable action to seek
recovery of the amount of such Final Awards in excess of what would have been
earned by the current or former Subject Participant under the Restatement (but
in no event more than the total amount of such Awards), as such excess amount is
reasonably determined by the Board, in compliance with Section 409A of the Code.
There shall be no duplication of recovery under Article 10 hereof and any of 15
U.S.C. Section 7243 (Section 304 of The Sarbanes-Oxley Act of 2002) and
Section 10D of the Securities Exchange Act of 1934 (the “Exchange Act”).

Article 11 – Amendment, Suspension, Termination, or Alteration of the Plan

The Board may, at any time or from time to time, amend, suspend, terminate or
alter the Plan, in whole or in part, but it may not thereby affect adversely
rights of Participants, their spouses, children, and personal representative(s)
with respect to Final Awards previously made. Notwithstanding anything in this
Plan to the contrary, the Board may make any amendment to Article 10 hereof that
is deemed necessary or appropriate by the Company to ensure compliance with the
Dodd-Frank Wall Street Reform and Consumer Protection Act or Section 10D of the
Exchange Act, or any rules or regulations promulgated thereunder.

Article 12 – Commencement of Awards

The Company’s fiscal year ending December 31, 2010 shall be the first fiscal
year with respect to which Award Opportunities may be made under the Plan.

 

5